Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 1/3/2022 and has been entered. Claims 1, 3, 12, and 14 have been amended. Claims 23-24 have been cancelled. Claims 25-28. Claims 1-22 and 25-28 are still pending in this application, with claims 1, 3, 12 and 14 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-2, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0334488) in view of Westburg (US 6041054).

Regarding claim 1, Kim teaches A system comprising a first device (Kim figure 5 and ¶0069 “slave device”) and a second device (Kim figure 5 and ¶0069 “master device”) configured to exchange data packages over a bi-directional wireless communication channel (Kim figure 5), wherein the first device and the second device are configured for use by a user (Kim figure 1A and ¶0047, “hearing aid”); wherein the first device is configured to provide a first data package (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”), wherein the first data package belongs to a first packet category and comprises first audio data (Kim figure 5, message 506 belongs to a acknowledgement category and contains audio data mic); wherein the first device is also configured to transmit the first data package to the second device (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”), and receive a second data package (Kim figure 8 and ¶0081, “master device…transmits the next left audio data #2L/ACK 816 including acknowledgment regarding the microphone data (Mic.) received from the left slave device”) belonging to the first packet category (Kim figure 8 and ¶0081, message ; and wherein the second data package comprises second audio data (Kim figure 8 and ¶0081, “master device…transmits the next left audio data #2L/ACK 816”), and an indicator indicating whether the first data package was successfully received by the second device or not (Kim figure 8 and ¶0081, “including acknowledgment regarding the microphone data (Mic.) received from the left slave device”), however does not explicitly teach wherein the first data package comprises a header having a code or a value, the code or the value in the header indicating or pointing to a position or an address of the first audio data in the first data package .

	Westburg teaches wherein the first data package comprises a header having a code or a value, the code or the value in the header indicating or pointing to a position or an address of the first audio data in the first data package (Westburg Column 3 lines 35-55, “inserting the address in a datafield of an AAL2 minicell header, wherein the address corresponds to the location of the data which was previously stored in the look-up table…retrieved from the look-up table in accordance with the address stored in the data field of the AAL2 minicell header”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Westburg to improve the known hearing device of Kim to achieve the predictable result of improved bandwidth utilization (Westburg Col 1 lines 35-42).

Regarding claims 2 and 13, Kim in view of Westburg teaches wherein the first device comprises a first hearing aid (Kim ¶0043, “hearing aids”).

Regarding claim 12, Kim teaches A method of exchanging data packages between a first device (Kim figure 5 and ¶0069 “slave device”) and a second device (Kim figure 5 and ¶0069 “master device”) over a bi-directional wireless communication channel (Kim figure 5), wherein the first device and the second device are configured for use by a user (Kim figure 1A and ¶0047, “hearing aid”), the method comprising: providing, by the first device, a first data package (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”), wherein the first data package belongs to a first packet category and comprises first audio data (Kim figure 5, message 506 belongs to a acknowledgement category and contains audio data mic); transmitting the first data package from the first device to the second device (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”); and receiving, by the first device, a second data package Kim figure 8 and ¶0081, “master device…transmits the next left audio data #2L/ACK 816 including acknowledgment regarding the microphone data (Mic.) received from the left slave device”) belonging to the first packet category (Kim figure 8 and ¶0081, message 816 comprises ACK which is in the Acknowledgment category); wherein the second data package comprises second audio data (Kim figure 8 and ¶0081, , and an indicator indicating whether the first data package was successfully received by the second device or not (Kim figure 8 and ¶0081, “including acknowledgment regarding the microphone data (Mic.) received from the left slave device”), however does not explicitly teach wherein the first data package comprises a header having a code or a value, the code or the value in the header indicating or pointing to a position or an address of the first audio data in the first data package .

	Westburg teaches wherein the first data package comprises a header having a code or a value, the code or the value in the header indicating or pointing to a position or an address of the first audio data in the first data package (Westburg Column 3 lines 35-55, “inserting the address in a datafield of an AAL2 minicell header, wherein the address corresponds to the location of the data which was previously stored in the look-up table…retrieved from the look-up table in accordance with the address stored in the data field of the AAL2 minicell header”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Westburg to improve the known hearing device of Kim to achieve the predictable result of improved bandwidth utilization (Westburg Col 1 lines 35-42).

Claims 3-11, 14-22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0334488) in view of Popovski (US 2012/0087505).

Regarding claim 3, Kim teaches A system comprising a first hearing aid and a second hearing aid (Kim figure 1A, slave devices 110 and 120 and ¶0047 “The slave devices 110 and 120 are audio devices…such as a hearing aid”) wherein the first hearing aid and the second hearing aid are configured for use by a user (Kim figure 1A and ¶0047, “hearing aid”); wherein the first hearing aid is configured to provide a first data package (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”), wherein the first data package belongs to a first packet category and comprises first audio data (Kim figure 5, message 506 belongs to a acknowledgement category and contains audio data mic), and receive audio data and the indicator that are packaged together in the second data package (Kim figure 5, 506 has both audio data and acknowledgement data), however does not explicitly teach a first hearing aid and a second hearing aid configured to exchange data packages over a bi-directional wireless communication channel, wherein the first hearing aid is also configured to transmit the first data package to the second hearing aid, and receive a second data package belonging to the first packet category; wherein the second data package comprises second audio data, and an indicator indicating whether the first data package was successfully received by the second hearing aid or not, and wherein the first hearing aid is configured to receive the second audio data and the indicator that are packaged together in the second data package.

a first hearing aid and a second hearing aid configured to exchange data packages over a bi-directional wireless communication channel wherein the first hearing aid is also configured to transmit the first data package to the second hearing aid (see at least Popovski figure 2 and ¶0024, “The hearing devices L, R and the streamer S may thus communicate bidirectionally with each other” and ¶0011 “hearing aid”), and receive a second data package belonging to the first packet category (Popovski figure 3 and ¶0028. Devices L and R can receive Acknowledgment and audio data from either L, R or S devices. In addition, Kim teaches sending package containing both audio data and acknowledgment together); wherein the second data package comprises second audio data (Popovski figure 3 and ¶0028, L can relay audio data S2L to R and also receive audio data from R and S), and an indicator indicating whether the first data package was successfully received by the second hearing aid or not (Popovski ¶0025, “application data comprised in the application message may for the same purpose be encoded using error detecting codes or error correcting codes” and ¶0024, “Each of these devices L, R, S may decode the network messages in order to detect missing or damaged application messages or data and resend application messages or data that were not received or received with errors”), and wherein the first hearing aid is configured to receive the second audio data and the indicator that are packaged together in the second data package (see at least Popovski figures 2-3, it would have been obvious to modify the transmitting/receiving a data package with both audio + acknowledgement with the bidirectional communication between two hearing aids technique of Popovski).



Regarding claims 4 and 15, Kim in view of Popovski teaches wherein the first hearing aid and the second hearing aid are configured to communicate with each other through a communication device (Popovski figures 2-3, Streamer S).

Regarding claims 5 and 16, Kim in view of Popovski teaches wherein the first device comprises a hearing aid, and the second device comprises a communication device (Popovski ¶0011, “hearing aid,” a hearing aid can be considered a communication device).

Regarding claims 6 and 17, Kim in view of Popovski teaches wherein the first device is configured to retransmit the first data package if the indicator indicates that the first data package was not successfully received by the second device (Popovski figure 3 and ¶0028, message S2L in response to NACK).

Regarding claims 7 and 18, Kim in view of Popovski teaches wherein the first device is also configured to transmit a third data package belonging to a second 

Regarding claims 8 and 19, Kim in view of Popovski teaches wherein the third data package is for informing the second device that the second data package is successfully received by the first device (Popovski figure 3, ACK and NACK).

Regarding claims 9 and 20, Kim in view of Popovski teaches wherein the third data package comprises a code indicating whether data in the third data package is corrupted or invalid (Popovski ¶0025, “application data comprised in the application message may for the same purpose be encoded using error detecting codes or error correcting codes”).

Regarding claims 10 and 21, Kim in view of Popovski teaches wherein a size of the third data package is smaller (Popovski figure 3, ACK and NACK) than a size of the first package (Popovski figure 3, message S2L), and is also smaller than a size of the second package (Popovski figure 3, message S1).

Regarding claims 11 and 22, Kim in view of Popovski teaches wherein the third data package belonging to the second category has no audio data (Popovski figure 3, ACK and NACK), and comprises information indicating whether data in the third data package is corrupted or invalid (Popovski figure 3 and ¶0025, “checksum that allows a receiver to detect a reception failure…decoding failure”).

Regarding claim 14, Kim teaches A method of exchanging data packages between a first hearing aid and a second hearing aid (Kim figure 1A, slave devices 110 and 120 and ¶0047 “The slave devices 110 and 120 are audio devices…such as a hearing aid”), wherein the first hearing aid and the second hearing aid are configured for use by a user (Kim figure 1A and ¶0047, “hearing aid”), the method comprising: providing, by the first hearing aid, a first data package (Kim figure 5 and ¶0069, “microphone data (Mic.) and an acknowledgment ACK #1 506 corresponding to the left audio data are transmitted to the master device”), wherein the first data package belongs to a first packet category and comprises first audio data (Kim figure 5, message 506 belongs to a acknowledgement category and contains audio data mic), however does not explicitly teach exchanging data packages between a first hearing aid and a second hearing aid over a bi-directional wireless communication channel, transmitting the first data package from the first hearing aid to the second hearing aid; and receiving, by the first hearing aid, a second data package belonging to the first packet category; wherein the second data package comprises second audio data, and an indicator indicating whether the first data package was successfully received by the second hearing aid or not, and wherein the second audio data and the indicator received by the first hearing aid are packaged together in the second data package.

Popovski teaches exchanging data packages between a first hearing aid and a second hearing aid over a bi-directional wireless communication channel, transmitting the first data package from the first hearing aid to the second hearing aid (see at least Popovski figure 2 and ¶0024, “The hearing devices L, R and the streamer S may thus communicate bidirectionally with each other” and ¶0011 “hearing aid”); and receiving, by the first hearing aid, a second data package belonging to the first packet category (Popovski figure 3 and ¶0028. Devices L and R can receive Acknowledgment and audio data from either L, R or S devices. In addition, Kim teaches sending package containing both audio data and acknowledgment together); wherein the second data package comprises second audio data (Popovski figure 3 and ¶0028, L can relay audio data S2L to R and also receive audio data from R and S), and an indicator indicating whether the first data package was successfully received by the second hearing aid or not (Popovski ¶0025, “application data comprised in the application message may for the same purpose be encoded using error detecting codes or error correcting codes” and ¶0024, “Each of these devices L, R, S may decode the network messages in order to detect missing or damaged application messages or data and resend application messages or data that were not received or received with errors”), and wherein the second audio data and the indicator received by the first hearing aid are packaged together in the second data package (see at least Popovski figures 2-3, it would have been obvious to modify the transmitting/receiving a data package with both audio + acknowledgement with the bidirectional communication between two hearing aids technique of Popovski).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of 

Regarding claims 26 and 28, Kim in view of Popovski teaches wherein the second data package also includes a code indicating whether data in the second data package is corrupted or invalid (Popovski ¶0025, “application data comprised in the application message may for the same purpose be encoded using error detecting codes or error correcting codes” and ¶0024, “Each of these devices L, R, S may decode the network messages in order to detect missing or damaged application messages or data and resend application messages or data that were not received or received with errors”).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0334488) in view of Westburg (US 6041054) in further view of Popovski (US 2012/0087505).

Regarding claim 25 and 27, Kim in view of Westburg does not explicitly teach wherein the second data package also includes a code indicating whether data in the second data package is corrupted or invalid.

Popovski teaches wherein the second data package also includes a code indicating whether data in the second data package is corrupted or invalid (Popovski 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Popovski to improve the known device of Kim in view of Wetburg to achieve the predictable result of minimizing errors and damage to data by ensuring the desired data is received without errors.

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. Arguments regarding claims 1 and 12 are moot because the arguments do not apply to the new grounds of rejection. Applicant argues on pages 10-12 of Remarks that cited references Kim in view of Popovski does not teach the amended limitation because Popovski does not receive both the second audio data and an indicator indicating whether a first data package was successfully received. Examiner respectfully disagrees. Popovski figure 3 and ¶0028 teaches the left and right hearing aid being able to communicate acknowledgement (reads on the claimed indicator) and audio data to each other. Kim teaches the technique of transferring both audio data and acknowledgement data in one package (Kim figure 5, 506 has both audio data and .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

 /NORMAN YU/ Primary Examiner, Art Unit 2652